Citation Nr: 9930539	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a special monthly pension for a surviving 
spouse by reason of the need for regular aid and attendance 
of another person.

2.  Entitlement to a special monthly pension for a surviving 
spouse by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1944.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to aid and 
attendance and housebound allowance for a surviving spouse 
were denied.  The appellant appeals this decision.  


REMAND

Initially, the Board finds that the appellant's claims for 
entitlement to special monthly pension for a surviving spouse 
due to the need for aid and attendance of another person or 
by reason of being housebound are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, she 
has presented claims that are plausible. The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) has held that VA has 
a duty to assist appellants in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the appellant currently is in need of aid 
and attendance or is housebound due to disability.  The 
appellant is 83 years old.  While a January 1997 State 
Department 

of Veterans Affairs examination report indicates that she was 
able to walk in and out of her home unassisted and perform 
other daily activities without requiring the aid or 
assistance of another, statements from the appellant's 
daughter and neighbor indicate that she is confined to her 
home and that she has had episodes of failing down, causing 
bodily injury to herself.  Her daughter indicated that the 
appellant would think that she was turning her stove off when 
she was actually turning the temperature up higher.  
Additionally, the appellant needed help buying groceries and 
paying her bills.  

The Board is of the opinion that a new examination would be 
probative to determine whether the appellant is currently is 
need of the aid and attendance of another person or whether 
she is confined to her home. 

Accordingly, this case is REMANDED for the following 
development:

1. The RO should schedule the appellant 
for a VA housebound/aid and attendance 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Clinical findings should be recorded in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report 

must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





